Keewin, J.
(dissenting in part). I do not agree with that part of the opinion of the court which holds, as I understand it, that a court of equity has no power to act upon articles of incorporation in any case because the charter of a corporation is a legislative grant.
The articles of incorporation constitute a contract between the incorporators, not a legislative act. True, when the in-corporators make, execute, and file the articles in accordance with the statutes the articles of incorporation thereupon stand upon somewhat different grounds as regards the rights of the public and third parties dealing with the corporation on the faith of the articles filed than an ordinary contract.
It may be that there could be no reformation to the injury of third parties acting rtpon the faith of the articles filed. But the opinion seems to hold that in no case can relief be afforded in equity between the incorporators for fraud or mistake in the execution of the articles, whether the rights of others are prejudiced by the relief or not.
I think a court of equity can grant some kind of equitable relief in a proper case where the articles of incorporation do not express the contract of the incorporators.
Timlin, J., took no part.
The respondent moved for a rehearing. The motion was denied, without costs, on February 9, 1915, and the following opinion was filed on February 12, 1915: